UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
~oe -X

 

AVARAS, et al.,
Plaintiff(s), ORDER
- against - 18 Civ. 6964 (NSR)
CLARKSTOWN CENTRAL SCHOOL DISTRICT, et al.,

Defendant(s).

 

Roman, D.J.:

The Court waives the Initial Pre-trial Conference, will sign the Scheduling Order and
issue an Order of Reference to Magistrate Judge Lisa Margaret Smith for general pretrial purposes.
The parties are directed to contact Judge Smith within seven (7) business days to schedule a

conference.

SO ORDERED.

Dated: White Plains, New York peer my
December 9, 2019 a nel cat

 

Nelson S’ Roman, US .D.J.

 

 
